PER CURIAM.
Except as modified herein, we affirm the final order granting specific performance and requiring appellants to convey to ap-pellees the time share interest involved herein but we strike from the judgment that portion thereof which requires the ap-pellees to withhold from the payment due appellants 10% of the purchase price, which sum the trial court concluded was due to Resort Condominium Resales, Inc. (Resort) as a sales commission. Resort is not a party to this action and the trial court had no jurisdiction to determine its rights just as it could not determine its obligations, if any, to the appellants.
AFFIRMED as modified.
SHARP, C.J., and ORFINGER and DANIEL, JJ., concur.